LAWRENCE, J.
In this case, I am of the opinion that the defendant and his attorney were guilty of deceit in interposing a false answer; that the service of such answer impeded, if it did not defeat, the rights of the plain*1111tiffs; and that such service was a contempt of court, and is punishable accordingly. A fine in the sum of $832.91, the amount of the^ judgment, and the costs of this proceeding, which are fixed at the sum of $50, is therefore imposed upon each of the parties. Martin Cantine Co. v. Warshauer, 7 Misc. Rep. 412, 28 N. Y. Supp. 139.
Settle order on one day’s notice, in circuit (part 1).